DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “providing multiple different entertainment offerings, available to play back using the electronic data glasses; connecting at least one of the motor vehicle to an external navigation device and the at least one pair of electronic data glasses directly to at least one of an in-vehicle navigation device and the external navigation device; analyzing at least one of how well route characteristics of an upcoming route to a destination and how well respective route characteristics of a road network in a region around the vehicle, match the entertainment offerings available; querying how long a user of one pair of the electronic glasses would like to be entertained to obtain a specified entertainment duration; selecting, when the specified entertainment duration is shorter than a time of travelling in the motor vehicle, a section of a route being travelled which is most appropriate with respect to the route characteristics for playing back at least one of the entertainment offerings, where the entertainment offerings are virtual experiences in which the user moves in a context matching driving movement of the motor vehicle, so that real forces acting on the user of the one pair of the electronic data glasses match the virtual experiences of the at least one of the entertainment offerings selected; and offering the at least one of the entertainment offerings based on the analyzing and the specified entertainment duration”, in combination with the other limitations set forth in claim 8.
Claims 14 and 16 have similar allowable limitations as claim 8.
Claims 9-13, 15 and 17 are dependent on claims 8, 14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627